COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      The State of Texas v. Dennis Edward Gallien

Appellate case number:    01-19-00882-CR

Trial court case number: 1541083

Trial court:              339th District Court of Harris County

       The State has filed a “Motion to Submit Appeal that is Given ‘Precedence in [this
Court’s] docket’ by Statute.” The State’s motion is granted.

        The State’s appeal will be set for submission on the Court’s early February docket with
the formal submission notice regarding details of the submission, including the panel assignment,
to follow.

       It is so ORDERED.

Judge’s signature: Richard Hightower
                   Acting individually


Date: December 10, 2020